The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 1-12 are all the claims pending. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8-10 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Hulin et al. (US 6,480,653; “Hulin”).
Regarding independent claim 1, and claims 2-6 and 11, Hulin teaches an identifiable armored cable (30a, Fig. 6, col. 2, lines 37-55, col. 4, lines 19-40) comprising an interlocked armored cable sheath (31) having an outer surface (Fig. 6, col. 4, lines 19-40) and tape (401) shrink wrapped onto the outer surface of the interlocked armored cable sheath (Fig. 6, col. 2, lines 34-36; Hulin teaches its film is a heat-shrink film; col. 4, lines 35-40, col. 5, lines 42-45; Hulin also teaches its tape 401 is helically wound relative to the armored cable sheath, meeting the claimed limitations of instant claim 1) and 
- wherein the tape (401) is visually distinctive from the armored cable sheath (col. 4, lines 9-15, Hulin teaches the tape film includes module identification information, such as color, number, bar code, UV visible material (col. 4, lines 9-15, col. 7, lines 3-20) and is considered as meeting the claimed limitations of being visually distinctive from the armored cable sheath of claim 1, and meeting the claimed limitation of claims 2, 3, 4, and 5-6). 

    PNG
    media_image1.png
    271
    613
    media_image1.png
    Greyscale

Regarding claim 8, in Hulin, the tape (401) is helically wound around the outer surface of the cable sheath (Fig. 6), meeting the claimed limitations.
Regarding claim 9, Hulin teaches its tape (401) is applied along the length of the armored cable sheath (see Fig. 6, col. 2, lines 37-55, col. 4, lines 19-40), meeting the claimed limitations.  
Regarding claim 10, in Hulin, the tape (401) is helically wound around the outer surface of the cable sheath (Fig. 6), and such configuration is considered as in a patterned arrangement, meeting the claimed limitations.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hulin as applied to claim 1 above. 
The limitations of claim 1 are taught by Hulin as discussed above.
Regarding claim 7, Hulin teaches its identifiable armored cable having a tape layer (401).  Hulin does not specifically teach the inclusion of two layers of film.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the armored cable of Hulin to include additional protective tape/film (401), to provide an identifiable armored cable with improved protection (i.e., durability), which would have arrived at a satisfactory identifiable armored cable that is the same as instantly claimed. The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.

Claims 1-6 and 8-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Falciglia et al. (US Pat. 5,468,914; “Falciglia”) in view of Hulin.  
Regarding independent claim 1 and claims 2-6, Falciglia teaches an identifiable armored cable (see Fig. 8, col. 2, lines 15-30, col. 4, lines 65-67, col. 5, lines 1-20) comprising an interlocked armored cable sheath (i.e., sheath 66/68 are interlocked, Fig. 8, col. 4, lines 65-67) having an outer surface (see Fig. 8). 
Falciglia does not specifically teach the inclusion of heat-shrink film wrapped onto the outer surface wherein the tape is visually distinctive from the armored cable sheath.  It is noted that in Falciglia, a visually distinctive ink (70) is applied on outer surface of the armored cable sheath (Fig. 8, col. 5, lines 10-20).

    PNG
    media_image2.png
    315
    647
    media_image2.png
    Greyscale

In the same field of armored cable, Hulin teaches an armored cable comprising a cable sheath having a heat-shrink film tape (401) helically wound relative to the outer surface of armored cable sheath (Fig. 6, col. 2, lines 34-36, col. 4, lines 35-40, col. 5, lines 42-45). Hulin teaches the tape (401) is visually distinctive from the armored cable sheath, of which the tape includes module identification information, such as color, number, bar code, UV visible material (col. 4, lines 9-15, col. 7, lines 3-20), is considered as meeting the claimed limitations of being visually distinctive from the armored cable sheath of claim 1, and meeting the claimed limitation of claims 2, 3, 4, and 5-6.

    PNG
    media_image1.png
    271
    613
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the armored cable of Falciglia, to replace the visually distinctive ink identification with a heat-shrink film tape (401) and to have the tape helically wound relative to the outer surface of armored cable sheath as taught by Hulin, to provide an identifiable armored cable with desired module identification information, because Hulin teaches its film tape may include color, number, bar code information to provide module identification information (col. 4, lines 9-15), which would have arrived at a satisfactory identifiable armored cable that is the same as instantly claimed, in claim 21-26.
Regarding claim 8, modified Falciglia teaches an armored cable having the heat-shrink film tape helically wound relative to the outer surface of armored cable sheath (as taught by Hulin), meeting the claimed limitations. 
Regarding claim 9, modified Falciglia teaches an armored cable having the heat-shrink film tape helically wound along the length of the armored cable sheath (as taught by Hulin), meeting the claimed limitations. 
Regarding claim 10, modified Falciglia teaches an armored cable having the heat-shrink film tape helically wound relative to the outer surface of armored cable sheath (as taught by Hulin), and such helical wound is considered as in a patterned arrangement meeting the claimed limitations. 
Regarding claim 11, Falciglia teaches its sheath is of a metallic material (col. 4, lines 66-65). The modified Falciglia as discussed above teaches an armored cable having the heat-shrink film tape – to replace the visually distinctive ink (70) in its pattern - applied onto the outer surface of armored cable sheath (as taught by Hulin), such pattern provides an exposed portion of the metallic sheath (as there are portion of the metallic sheath not covered by the ink/tap) to maintain electrical grounding functionality throughout the entire sheath, meeting the claimed limitations. 
Regarding claim 12, Falciglia teaches its sheath may be made of aluminum (col. 7, lines 3-9).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/
Primary Examiner, Art Unit 1782